DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3, 5-7, 21, 29-34 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 10 of U.S. Patent No. 10,612,749. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations in the instant claims are recited or suggested by the patented claims, as follows:
instant claim 2, U.S. Patent No. 10,612,749, claim 10, recites a light bulb comprising: a light source [claim 1, lines 1-2]; an integrator surrounding the light source, the integrator inherently comprising an interior surface [claim 8] and at least one aperture [claim 10]; and an enclosure surrounding the integrator [claim 8], wherein at least a portion of the enclosure is translucent [claim 1, lines 5-7]; wherein the light bulb is configured to project a structured light pattern [claim 1, lines 4-8 discloses a structure which includes transmissive and opaque regions which would inherently produce a structured light pattern].
U.S. Patent No. 10,612,749, claim 10, does not recite at least one aperture spaced from the enclosure. An aperture would allow light to pass out of the integrator in a controlled manner.  It would have been well within the skill of one versed in the art at the time the invention was made to include an aperature in the enclosure and space the aperture from the enclosure in the device of U.S. Patent No. 10,612,749, claim 10 so the light would exit the enclosure in a controlled manner and would not be small diameter spot of light exiting the bulb but would circulate in the enclosure produce the intended light pattern.
With respect to instant claim 3, U.S. Patent No. 10,612,749, claim 10, recites the light source is configured to produce both infrared light and visible light [claim 1, lines 2-3.
With respect to instant claim 5, U.S. Patent No. 10,612,749, claim 10, does not recite the claimed first and second light sources but does recite the light source is configured to produce both infrared light and visible light [claim 1, lines 2-3].  It would have been well within the skill of one versed in the art at the time the invention was 
With respect to instant claim 6, U.S. Patent No. 10,612,749, claim 10, does not recite the shape of the integrator.   It would have been an obvious matter of design choice to form the integrator of U.S. Patent No. 10,612,749, claim 10 in the shape of a sphere, since such a modification would have involved a mere change in the size and/or shape of a component. A change in size and/or shape is generally recognized as being within the level of ordinary skill in the art. 
With respect to instant claim 7, U.S. Patent No. 10,612,749, claim 10 does not recites the integrating sphere has a sphere multiplier of 5 or more.  It would have been well within the skill of one versed in the art at the time the invention was made to include design the integrator of U.S. Patent No. 10,612,749, claim 10 to have a sphere multiplier of 5 or more to produce a more desirable light output. 
With respect to instant claim 21, U.S. Patent No. 10,612,749, claim 10, recites and integrator [claim 8] with an aperture [claim 10] but does not recite the shape of the integrator or the aperture is disposed at a geometric center of the spherical portion of the enclosure.  It would have been an obvious matter of design choice to form the integrator of U.S. Patent No. 10,612,749, claim 10 in the shape of a sphere, since such a modification would have involved a mere change in the size and/or shape of a component. A change in size and/or shape is generally recognized as being within the level of ordinary skill in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose aperture is disposed at a 
With respect to instant claim 29, U.S. Patent No. 10,612,749, claim 10, recites a pattern generating element [claim 1, lines 4-8 discloses a structure which includes transmissive and opaque regions which would inherently produce a structured light pattern].
With respect to instant claim 30, U.S. Patent No. 10,612,749 recites the pattern generating element comprises at least a portion of the enclosure that is non-transmissive to infrared light [claim 1, lines 4-8].
With respect to instant claim 31, U.S. Patent No. 10,612,749, claim 10, recites the at least a portion of the enclosure is non-transmissive to infrared light [claim 1, line 8] and transmissive to visible light [claim 1, line 5] but does not disclose the enclosure comprises a hot mirror which is transmissive to visible light and reflective to infrared light.  Hot mirrors are well known in the art.  It would have been well within the skill of one versed in the art at the time the invention was made to use a hot mirror in the enclosure of U.S. Patent No. 10,612,749, claim 10 to allow the transmission of visible light but reflect infrared light so the enclosure would be non-transmissive to infrared light and transmissive to visible light as required by claim 1, lines 5-8.
With respect to instant claim 32, U.S. Patent No. 10,612,749, claim 10, recites the at least a portion of the enclosure is non-transmissive to infrared light [claim 1, line 8] and transmissive to visible light [claim 1, line 5] but does not disclose the enclosure comprises a material capable of absorbing infrared light.  Material capable of 
With respect to instant claim 33 and 34, U.S. Patent No. 10,612,749, claim 10 recites the pattern generating element [claim 1, lines 4-8 discloses a structure which includes transmissive and opaque regions which would inherently produce a structured light pattern] but does not disclose the specifics of the location of the element.  It would have been well within the skill of one versed in the art at the time the invention was made to locate pattern generating element of U.S. Patent No. 10,612,749, claim 10 adjacent to an interior surface of the enclosure or within and spaced from the enclosure so the pattern generating element is located within the enclosure and can affect the light from the light source before light loss can happen.
With respect to instant claim 36, U.S. Patent No. 10,612,749, claim 10, does not recite a base portion, as claimed.  It is well known to include a base portion in a bulb lighting device to allow the bulb to be mechanically and electrically connected to a light bulb socket. It would have been well within the skill of one versed in the art at the time the invention was made to use a base portion in the light bulb of U.S. Patent No. 10,612,749, claim 10 to allow the bulb to be mechanically and electrically connected to a light bulb socket.  
 With respect to instant claim 37, U.S. Patent No. 10,612,749, claim 10, does not recites the at least one aperture is disposed on a side of the integrator opposite a base portion.  The aperture allows light to pass out of the integrator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the aperture on a side of the integrator opposite the base portion in the device of U.S. Patent No. 10,612,749, claim 10 so the light output from the integrator can easily exit the integrator and then the bulb.
With respect to instant claim 38, U.S. Patent No. 10,612,749, claim 10, does not recite the enclosure is a flood light-type enclosure, and the integrator is disposed adjacent to a base portion.  Flood light-type enclosures are known in the art and allow light to be efficiently directed.  The integrator produces the light which emanates from the bulb therefore placing it at the base of the device would allow the light to exit toward the light output side of the bulb not the base and connection part of the bulb. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the enclosure of U.S. Patent No. 10,612,749, claim 10 to be a flood light-type enclosure, and dispose the integrator adjacent to a base portion so the light output from the integrator can easily exit the integrator and then the bulb and the bulb can efficiently direct the light to a desired location.
With respect to instant claim 39, U.S. Patent No. 10,612,749, claim 10, recites the at least one aperture comprises a first aperture [claim 10] but does not recite the claimed second aperture disposed on an opposite side of the integrator from the first aperture.  The aperture allows light to pass out of the integrating sphere.  It would have been obvious to one having ordinary skill in the art at the time the invention was made 
With respect to instant claim 40, U.S. Patent No. 10,612,749, claim 10, recites a light source and an integrator [claim 8] but does not recites a second light source and a second integrator.  The light source and integrator produces the light which emanates from the bulb. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second integrator disposed within the enclosure and surrounding the second light source in the device of U.S. Patent No. 10,612,749, claim 10, to increase the amount of light produced by the bulb.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Allowable Subject Matter
Claims 2, 3, 5-7, 21, 29-34 and 36-40 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.

Claims 8, 10, 24 and 35 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA K TSO/Primary Examiner, Art Unit 2875